Case 18-11579-KBO   Doc 385-1   Filed 01/30/20   Page 1 of 3




               EXHIBIT A
    Detailed Report of All Submitted
                Ballots
                               Case 18-11579-KBO         Doc 385-1      Filed 01/30/20       Page 2 of 3

                                                             Exhibit A
                                                Detailed Report of All Submitted Ballots
                                                       (Sorted by Ballot Number)


 BALLOT VOTING                                                                                VOTING      ACCEPT OR     OPT-IN TO
   NO.   CLASS                            NAME                                DATE FILED     AMOUNT        REJECT?      RELEASE?
    1  CLASS 7        RETAIL SERVICES WIS CORP.                                  1/6/2020 $123,770,583.97  ACCEPT          N/A
    2  CLASS 5        ROSE, JAMES M                                             1/10/2020    $112,440.66   ACCEPT         YES
    3  CLASS 6        DANIEL ALLEN NELSON                                       1/16/2020     $269,510.21  REJECT          NO
                      AMERICAN EXPRESS TRAVEL RELATED SERVICES
     4     CLASS 6    COMPANY, INC.                                              1/27/2020          $614.37    REJECT      NO
     5     CLASS 3    14,200 FLSA COLLECTIVE CLAIMANTS                           1/27/2020    $66,568,868.00   ACCEPT      N/A
                      MONICA ARISPE EDWARDS, AS PAGA
                      REPRESENTATIVE PLAINTIFF ON BEHALF OF
     6     CLASS 4    HERSELF AND AGGRIEVED EMPLOYEES                            1/27/2020    $60,300,000.00   ACCEPT      N/A




In re: SIW Holding Company, Inc. (f/k/a WIS Holding Company, Inc), et al.
Case No. 18-11579
                               Case 18-11579-KBO         Doc 385-1      Filed 01/30/20       Page 3 of 3

                                                             Exhibit A
                                                Detailed Report of All Submitted Ballots
                                                          (Sorted by Name)


 BALLOT VOTING                                                                                  VOTING      ACCEPT OR   OPT-IN TO
   NO.   CLASS                            NAME                                DATE FILED       AMOUNT        REJECT?    RELEASE?
    5  CLASS 3        14,200 FLSA COLLECTIVE CLAIMANTS                          1/27/2020     $66,568,868.00 ACCEPT        N/A
                      AMERICAN EXPRESS TRAVEL RELATED SERVICES
     4     CLASS 6    COMPANY, INC.                                              1/27/2020         $614.37    REJECT       NO
     3     CLASS 6    DANIEL ALLEN NELSON                                        1/16/2020      $269,510.21   REJECT       NO
                      MONICA ARISPE EDWARDS, AS PAGA
                      REPRESENTATIVE PLAINTIFF ON BEHALF OF
     6     CLASS 4    HERSELF AND AGGRIEVED EMPLOYEES                            1/27/2020   $60,300,000.00   ACCEPT      N/A
     1     CLASS 7    RETAIL SERVICES WIS CORP.                                   1/6/2020 $123,770,583.97    ACCEPT      N/A
     2     CLASS 5    ROSE, JAMES M                                              1/10/2020     $112,440.66    ACCEPT      YES




In re: SIW Holding Company, Inc. (f/k/a WIS Holding Company, Inc), et al.
Case No. 18-11579
